Citation Nr: 0031781	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-07 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an earlier effective date for the award of a 
100 percent rating for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

C. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from January 1970 to 
April 1973, with the record reflecting an additional period 
of unverified "other service" lasting eleven months and 
twenty-four days.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1997 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

The appellant's Substantive Appeal of April 1999 was received 
more than 60 days after mailing of the statement of the case 
in January 1999, and there is no other correspondence of 
record which could be construed as a valid substantive appeal 
timely filed after issuance of the January 1999 statement of 
the case.


CONCLUSION OF LAW

A timely substantive appeal regarding the claim seeking an 
earlier effective date for the award of a 100 percent rating 
for PTSD was not filed, and the Board lacks jurisdiction to 
consider this issue.  38 U.S.C.A. § 7105(d)(3) (West 1991); 
38 C.F.R. § 20.302(b) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The pertinent facts in this case are not in dispute.  A 
November 1997 rating decision granted a 100 percent rating 
for PTSD effective from April 30, 1996.  The appellant was 
notified of this decision by letter dated December 2, 1997.  
Subsequently, he filed a notice of disagreement to this 
decision challenging the effective date one year later on 
December 1, 1998, and therefore, timely under the Board's 
Rules of Practice, 38 C.F.R. Part 20.  The RO issued a 
statement of the case on January 25, 1999, in accordance with 
established appellate processing procedures.  The statement 
of the case was mailed to the appellant's address of record.  
Enclosed with the statement of the case was a VA Form 9 
Substantive Appeal and instructions notifying the appellant 
that he had 60 days to perfect his appeal to the Board on 
this claim by returning the enclosed VA Form 9 Substantive 
Appeal.  No response was received from the appellant, 
however, until April 7, 1999, in excess of the 60-days time 
period (by March 26, 1999), when the RO received his VA Form 
9 Substantive Appeal.

In a letter dated July 26, 2000, sent to the same address 
cited above, the Board notified the appellant that it was 
going to consider whether his Substantive Appeal of April 
1999 was timely filed.  He was also advised by this letter of 
his right to request a hearing or present argument related to 
this issue.  The Board's notice letter was sent pursuant to 
VAOPGCPREC 9-99 (Aug. 18, 1999), which held that the Board 
has the authority to adjudicate or address in the first 
instance the question of timeliness of a substantive appeal 
provided the claimant is first afforded appropriate 
procedural protections to assure adequate notice and 
opportunity to be heard on the question of timeliness.  In 
this regard, the Board's letter of July 2000 accomplishes the 
"fair process" procedures mandated by VAOPGCPREC 9-99.

Although the Board has the obligation to assess its 
jurisdiction, it must consider whether doing so in the first 
instance is prejudicial to the claimant.  Cf. Marsh v. West, 
11 Vet. App. 468, 470-72 (1998); see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  In this case, the Board concludes that 
its consideration of the issue of timeliness does not violate 
the appellant's procedural rights.  The Board's July 26, 2000 
letter provided him notice of the regulations pertinent to 
the issue of timeliness of substantive appeals, as well as 
notice of the Board's intent to consider this issue.  He was 
provided 60 days to submit argument on this issue or request 
a hearing, but no response of any kind was received.
Analysis

Under the pertinent law and regulations, "[a]ppellate review 
will be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case is 
furnished as prescribed in this section."  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. § 20.200 (2000); see also 
38 C.F.R. § 20.201 (2000) (requirements for notices of 
disagreement).  The Notice of Disagreement must be filed 
within one year from the date of mailing of the notice of the 
result of the initial review or determination.  38 U.S.C.A. 
§ 7105(b)(1) (West 1991); 38 C.F.R. § 20.302(a) (2000).

Time limits within which a claimant is required to act to 
perfect a claim or challenge an adverse VA determination may 
be extended for good cause shown, if requested.  38 C.F.R. 
§ 3.109(b) (2000).  Thereafter, upon the timely receipt of a 
Notice of Disagreement, the RO must prepare and furnish to 
the claimant a Statement of the Case unless the benefit being 
sought is granted in full.  38 U.S.C.A. § 7105(d)(1) (West 
1991).  The claimant must then file a Substantive Appeal 
within 60 days from the date the Statement of the Case is 
mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(2000).  The 60-day appeals period may be extended for good 
cause shown.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§ 20.303 (2000).

VA regulations require that the Substantive Appeal consist of 
either a VA Form 9 or correspondence containing the necessary 
information.  38 C.F.R. § 20.202 (2000).  The Substantive 
Appeal must either indicate that the appeal is being 
perfected as to all of the issues contained in the Statement 
of the Case and any prior Supplemental Statement of the Case 
or must specifically identify the issues appealed.  The 
Substantive Appeal should also set out specific arguments 
relating to errors of fact or law made by the RO in reaching 
the determination being appealed.  38 U.S.C.A. § 7105(d)(5) 
(West 1991); 38 C.F.R. § 20.202 (2000); see also Archbold v. 
Brown, 9 Vet. App. 124 (1996).
If there is a failure to comply with the above-cited law and 
regulations governing the filing of appeals, it is incumbent 
on the Board to reject the application for review on appeal.  
38 U.S.C.A. §§ 7105(d)(5), 7108 (West 1991).  As noted by the 
U. S. Court of Appeals for the Federal Circuit, "it is well-
established judicial doctrine that any statutory tribunal must 
ensure that it has jurisdiction over each case before 
adjudicating the merits, that a potential jurisdictional 
defect may be raised by the court or tribunal, sua sponte or 
by any party, at any stage in the proceedings, and, once 
apparent, must be adjudicated.  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996) (citations omitted).

Because the appellant's notice of disagreement was filed one 
year from the date of the decision, he had only the 60-day 
period to timely perfect his appeal on the claim of an earlier 
effective date for the award of a 100 percent rating for his 
PTSD following issuance of the statement of the case on 
January 25, 1999.  As a response to the statement of the case 
was not received until April 7, 1999, in excess of the 60-day 
time period by nearly two weeks (from March 26, 1999), a 
substantive appeal as to this claim was not timely filed.  As 
it is not shown that a mistake was made by either VA or postal 
authorities in the mailing of this document to his last known 
address of record at the time it was sent, it must be presumed 
that he received the statement of the case.  See Mindenhall v. 
Brown, 7 Vet. App. 271 (1994) (presumption of regularity of 
administrative process in the absence of clear evidence to the 
contrary).  Hence, because there is no evidence that the 
statement of the case of January 25, 1999, was not sent to his 
last known mailing address of record or received at such 
address beyond the time customarily required for mailing a 
response, the Board concludes that his Substantive Appeal of 
April 1999 was not timely filed.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the U. S. Court 
of Appeals for Veterans Claims noted that where the law and 
not the evidence is dispositive, as is the case here, a claim 
should be denied or an appeal to the Board terminated because 
of the absence of legal merit or the lack of entitlement 
under the law.

The Board is sympathetic to the appellant's situation, 
however, in the absence of any evidence showing that the 
January 1999 statement of the case was not properly mailed to 
him, or that there were any "other circumstances" beyond 
his control that caused a delay in receipt of this document, 
no relevant exceptions to the controlling legal criteria have 
been provided or are applicable in this case and therefore, 
the Board has no authority to disregard the Congressionally 
mandated limitations pertaining to timeliness standards for 
substantive appeals.

Accordingly, in the absence of a timely substantive appeal, 
appellate review of the appellant's claim must be terminated 
in accordance with 38 U.S.C.A. § 7108.  Therefore, the Board 
finds that the appellant's appeal was not perfected, and it is 
without jurisdiction to adjudicate this claim.  38 U.S.C.A. 
§§ 7104(a), 7105(a), 7105(d)(3), and 7108 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 20.101(a), 20.200, and 20.202 (2000); YT 
v. Brown, 9 Vet. App. 195 (1996).


ORDER

The appellant's appeal on the claim seeking entitlement to an 
earlier effective date for the award of a 100 percent rating 
for PTSD is dismissed.



		
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 2 -


- 3 -


